WILKIN, District Judge.
The complaint in this case is filed pursuant to Section 338 of the Nationality Act of 1940, 8 U.S.C.A. § 738. It alleges that the defendant entered the United States in 1920, that he filed his petition for naturalization in January, 1940, and was granted citizenship in- June of the same year. The complaint asks for cancellation of the certificate of naturalization on the ground that it was obtained by fraud.. It alleges that the defendant did not in good faith intend to renounce allegiance to the King of Italy, that he did not in fact intend to reside permanently in the United States, and that he did not in fact intend to support the Constitution and laws of the United States or to bear true faith and allegiance to the same.
The defendant admitted that he did not apply for citizenship until after he had been told that he must be a citizen to continue to work for W. P. A. The evidence was quite clear that the defendant had given general offense to people in his neighborhood by his eulogies of Mussolini and the Italian government, and his disparaging remarks against the United States.
Mrs. Hallworth said that he asked her husband: “Why aren’t you in the Army?” and when her husband replied: “Why aren’t you?” the defendant said: “I won’t fight for the U. S. If I fight, I’d fight for Italy. I have brothers over there.”
George McNair testified that the defendant said: “Mussolini will show you when Italy gets in war. * * * Italy is going to lick everybody.”
William Kreuzwiser testified that the defendant said he was looking forward to the day when a Fascist government would supplant ours. The witness said that statement was made to him by the defendant after the attack on Pearl Harbor.
Peter Tahos testified that he heard the defendant tell boys who had enlisted that they were crazy for going into the army because Mussolini was going to win the war and invade the United States. The witness said the woman who owned the store where that statement was made was so offended by such talk that she ordered the defendant out.
Perry Hallworth said that the defendant said in his presence that the Italian government was far superior to the United States government and that some day Mussolini would rule over here. And that the defendant said that after the war he intended to return to Italy and would not fight for the United States.
Mrs. Helen Coughlin supported the testimony of the witness Tahos. She said the defendant told boys who had entered the service that they were foolish to give their time to this country and that if he was required to fight, he would fight for Italy. He said this country needed a dictator; that Mussolini was the kind of man needed here.
The defendant’s statements were so flagrant that he was investigated by the Federal Bureau of Investigation, and a written statement obtained. The defendant in court denied that he had made any of the statements except the written statement. He testified that he was married and had three children; had bought real estate in Youngstown, and had established a savings account. He said he was a contributor to the War Chest, to the U. S. O., and to the Red Cross. His wife and his daughter said they had never heard any disloyal statements.
The court is constrained to believe the witnesses for the government. Their character, detachment, and number carry con*464viction. The court is therefore constrained to disbelieve the defendant. Such statements so short a time after the taking of the oath of allegiance convince the court that the defendant was not in good faith when he professed his allegiance to this country. The court finds the allegations of the complaint to be true and the prayer of the complaint is allowed.